Remark
	This Office action has been issued in response to amendments filed on 07/15/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin Liu on May 3, 2022 .
The application has been amended claims as follows:
21.	(Currently Amended) A fall detection system, comprising:
	an enterprise computing system, comprising:
		one or more first processors; and
	a first non-transitory computer-readable medium having first processor-executable instructions stored thereon, wherein the first processor-executable instructions, when executed, facilitate:
training one or more machine learning (ML) datasets;
obtaining, from a user device associated with an individual, user fall information indicating the individual has fallen;
obtaining prescription information indicating one or more medical prescriptions for the individual;
subsequent to training the one or more ML datasets, inputting the user fall information and the prescription information into the one or more ML datasets to determine causation information indicating whether the one or more medical prescriptions caused the individual to fall; and
providing the causation information to a second computing device.

22.	(Previously Presented) The fall detection system of claim 21, wherein the user fall information comprises a user identifier (ID) indicating an identity of the individual, and
	wherein the first processor-executable instructions, when executed, facilitate:
		providing the user ID to a healthcare computing device, and
	wherein obtaining the prescription information is in response to providing the user ID to the healthcare computing device.

23.	(Currently Amended) The fall detection system of claim 21, wherein the user fall information comprises information indicating a time stamp associated with the individual falling, 
wherein the prescription information indicates a time for the individual to take a medication, and
wherein inputting the user fall information and the prescription information into the one or more ML datasets comprises inputting the time stamp and the time for the individual to take the medication into the one or more ML datasets to determine the causation information.

24.	(Cancelled).

25.	(Previously Presented) The fall detection system of claim 21, further comprising:
	a fall detection device comprising:
		one or more second processors; and 
	a second non-transitory computer-readable medium having second processor-executable instructions stored thereon, wherein the second processor-executable instructions, when executed, facilitate:
detecting an occurrence of a fall event associated with the individual based on first sensor information from one or more sensors and a fall detection model; and
providing, to the user device, an indication indicating the occurrence of the fall event; and
	the user device comprising:
		one or more third processors; and 
a third non-transitory computer-readable medium having third processor-executable instructions stored thereon, wherein the third processor-executable instructions, when executed, facilitate:
based on the indication, causing display of a prompt requesting user feedback as to whether the individual fell; 
based on the user feedback, providing, to the fall detection device, update information indicating for the fall detection device to update the fall detection model.

26.	(Previously Presented) The fall detection system of claim 25, wherein the fall detection model is a Hidden Markov Model (HMM).

27.	(Previously Presented) The fall detection system of claim 26, wherein the first sensor information comprises movement information indicating movement of the individual and height information indicating a height corresponding to the fall detection device, and
	wherein detecting the occurrence of the fall event comprises:
inputting the movement information and the height information into the HMM to determine the occurrence of the fall event.

28.	(Previously Presented) The fall detection system of claim 26, wherein the HMM comprises a plurality of coefficients associated with a transition probability and an emission probability, and
	wherein detecting the occurrence of the fall event is based on the transition probability and the emission probability of the HMM.

29.	(Previously Presented) The fall detection system of claim 28, wherein the second processor-executable instructions, when executed, further facilitate:
	updating, based on the update information, the plurality of coefficients associated with the transition probability and the emission probability.

30.	(Previously Presented) The fall detection system of claim 29, wherein the update information comprises a plurality of updated coefficients for updating the HMM.

31.	(Previously Presented) The fall detection system of claim 25, wherein the fall detection model is a Monte Carlo Simulation Model.

32.	(Previously Presented) The fall detection system of claim 31, wherein the first  sensor information comprises movement information indicating movement of the individual and height information indicating a height corresponding to the fall detection device, and
	wherein detecting the occurrence of the fall event comprises:
inputting the movement information and the height information into the Monte Carlo Simulation Model to determine the occurrence of the fall event.

33.	(Previously Presented) The fall detection system of claim 25, further comprising:
	one or more environmental sensors configured to:
detect environmental sensor information associated with the individual; and
provide the environmental sensor information to the user device, and
	wherein the third processor-executable instructions, when executed, further facilitate:
receiving the environmental sensor information from the one or more environmental sensors, and
wherein causing display of the prompt requesting the user feedback as to whether the individual fell is further based on the environmental sensor information.

34.	(Previously Presented) The fall detection system of claim 33, wherein the one or more environmental sensors comprise one or more pressure sensors interwoven into a floor of a residence of the individual.

35.	(Previously Presented) The fall detection system of claim 33, wherein the one or more environmental sensors comprise one or more light motion sensors.

36.	(Previously Presented) The fall detection system of claim 33, wherein the one or more environmental sensors comprise one or more active sonar distance sensors.
37.	(Currently Amended) A method, comprising:
training, by a fall detection system, one or more machine learning (ML) datasets;
obtaining, by [[a]]the fall detection system and from a user device associated with an individual, user fall information indicating the individual has fallen;
obtaining, by the fall detection system, prescription information indicating one or more medical prescriptions for the individual;
subsequent to training the one or more ML datasets, inputting, by the fall detection system, the user fall information and the prescription information into the one or more ML datasets to determine causation information indicating whether the one or more medical prescriptions caused the individual to fall; and
providing, by the fall detection system, the causation information to a second computing device.

38.	(Previously Presented) The method of claim 37, wherein the user fall information comprises a user identifier (ID) indicating an identity of the individual, and wherein the method further comprises:
providing the user ID to a healthcare computing device, and
wherein obtaining the prescription information is in response to providing the user ID to the healthcare computing device.

39.	(Currently Amended) The method of claim 37, wherein the user fall information comprises information indicating a time stamp associated with the individual falling, 
wherein the prescription information indicates a time for the individual to take a medication, and
wherein inputting the user fall information and the prescription information into the one or more ML datasets comprises inputting the time stamp and the time for the individual to take the medication into the one or more ML datasets to determine the causation information.

40.	(Currently Amended) A non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate:
training one or more machine learning (ML) datasets;
obtaining, from a user device associated with an individual, user fall information indicating the individual has fallen;
obtaining prescription information indicating one or more medical prescriptions for the individual;
subsequent to training the one or more ML datasets, inputting the user fall information and the prescription information into the one or more ML datasets to determine causation information indicating whether the one or more medical prescriptions caused the individual to fall; and
providing the causation information to a second computing device.


Allowable Subject Matter
	Claims 21-23,25-40 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Carlton-Foss (US Pub No. 20080129518) directed to Fall detectors and fall detector systems detect fall events of the person. Data relating to the person are received from sensors and analyzed to perform fall detection. Data relating to the person includes accelerations and forces experience by the person, changes in body position of the person, movements of the person, and body signals and sounds of the person. Neurological tests are administered to determine levels of responsiveness and awareness of the person in response to detections. 
The prior art of record is different than the claimed invention because in the claimed invention obtaining prescription information indicating one or more medical prescriptions for the individual; subsequent to training the one or more ML datasets, inputting the user fall information and the prescription information into the one or more ML datasets to determine causation information indicating whether the one or more medical prescriptions caused the individual to fall; and providing the causation information to a second computing device.
This in view of the other limitations of claim 21 result in the claimed invention being novel and non-obvious.  Similarly for claims 37 and 40.  Accordingly claims 21-23,25-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687